 
 
I 
111th CONGRESS 1st Session 
H. R. 192 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Simpson (for himself and Mr. Minnick) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To authorize various land conveyances involving National Forest System lands and Bureau of Land Management lands in central Idaho to promote economic development and recreational activities in the area, to add certain National Forest System lands and Bureau of Land Management lands in central Idaho to the National Wilderness Preservation System, to provide special management requirements for certain National Forest System lands and Bureau of Land Management lands in central Idaho, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short TitleThis Act may be cited as the Central Idaho National Forest and Public Land Management Act. 
(b)Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
Title I—CENTRAL IDAHO ECONOMIC DEVELOPMENT AND RECREATION PROMOTION 
Sec. 101. Land conveyance, designated Sawtooth National Forest and BLM land to Blaine County, Idaho. 
Sec. 102. Land conveyance, designated National Forest System land to City of Stanley, Idaho. 
Sec. 103. Land conveyance, designated BLM land to City of Clayton, Idaho. 
Sec. 104. Land conveyance, designated BLM land to City of Mackay, Idaho. 
Sec. 105. Land conveyance, designated BLM land to City of Challis, Idaho. 
Sec. 106. Land conveyance, designated BLM land to Custer County, Idaho. 
Sec. 107. Land conveyance authority, support for motorized and bicycle recreation, public land in Idaho. 
Sec. 108. Treatment of existing roads and trails. 
Sec. 109. Stanley-Redfish Lake bike and snowmobile trail and related parking lot. 
Sec. 110. Support for outfitter and guide activities. 
Sec. 111. Grants to support sustainable economic development and recreation. 
Title II—CENTRAL IDAHO WILDERNESS AREAS 
Sec. 201. Additions to National Wilderness Preservation System. 
Sec. 202. General administration of wilderness areas. 
Sec. 203. Acquisition of mineral interests and lands from willing sellers. 
Sec. 204. Adjacent management. 
Sec. 205. Water rights. 
Sec. 206. Wildlife management. 
Sec. 207. Native American cultural and religious uses. 
Sec. 208. Military overflights. 
Sec. 209. Wilderness review. 
Title III—GENERAL PROVISIONS 
Sec. 301. Management of non-wilderness lands in Challis and Sawtooth National Forests, Sawtooth National Recreation Area, and Challis Bureau Of Land Management District. 
Sec. 302. Big Wood Backcountry Trail system study and authorization. 
Sec. 303. Support and use of Idaho Off Road Motor Vehicle Program. 
Sec. 304. Management of Railroad Ridge area, Sawtooth National Forest. 
Sec. 305. Livestock grazing. 
Sec. 306. Land acquisition authority.  
ICENTRAL IDAHO ECONOMIC DEVELOPMENT AND RECREATION PROMOTION 
101.Land conveyance, designated Sawtooth National Forest and BLM land to Blaine County, Idaho 
(a)Conveyance RequiredThe Secretary of Agriculture, acting through the Chief of the Forest Service, and the Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall convey, without consideration, to Blaine County, Idaho (in this section referred to as the County), all right, title, and interest of the United States in and to the parcels of Federal land in the Sawtooth National Forest and Sawtooth National Recreation Area and Bureau of Land Management land identified for conveyance under this section on the following maps: 
(1)A map entitled Blaine County Conveyance-Smiley Creek and dated October 1, 2006. 
(2)A map entitled Blaine County Conveyance-Sawtooth City Well and dated October 1, 2006. 
(3)A map entitled Blaine County Conveyance-Eagle Creek and dated October 1, 2006. 
(4)A map entitled Blaine County Conveyances, Map #1 and dated September 13, 2006, except that the conveyance is limited to the parcels A, B, and C depicted on that map. 
(5)A map entitled Blaine County Conveyances, Map #2 and dated April 23, 2008, except that the conveyance is limited to the parcels A, B, and C depicted on that map. 
(b)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary concerned. The cost of the survey shall be borne by the Secretary concerned. 
(c)Additional Term and ConditionsThe Secretary concerned may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
102.Land conveyance, designated National Forest System land to City of Stanley, Idaho 
(a)Conveyance RequiredThe Secretary of Agriculture, acting through the Chief of the Forest Service, shall convey to the City of Stanley, Idaho (in this section referred to as the City), all right, title, and interest of the United States in and to National Forest System land consisting of a parcel containing a total of approximately 68 acres, including roads and improvements, adjoining the northeastern boundary of the City, respectively, and identified as Parcel C on the map entitled Custer County and City of Stanley Conveyances and dated October 1, 2006. 
(b)Authorized usesParcel C may be used— 
(1)to provide housing for persons working within the Sawtooth National Recreation Area and public employees; and 
(2)for other public purposes, including use as the site for a park, cemetery, community center, or educational facility 
(c)Survey and Legal DescriptionThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. The legal description shall be prepared as soon as practicable after the date of the enactment of this Act. 
(d)Conservation easement and rights-of-wayIn making the conveyance under subsection (a), the Secretary shall reserve to the United States a conservation easement and rights-of-way for the parcel of land identified as Parcel C on the map referred to in subsection (a). 
(e)EnforcementThe Secretary of Agriculture shall have the authority to enforce the terms and conditions set forth in the conservation easements reserved under subsection (d) and to ensure that public access is maintained on the rights-of-way reserved under such subsection. This authority is in addition to such other enforcement authority as may be provided in the conservation easements and rights-of-way. 
(f)Reversionary InterestIf the Secretary determines at any time that the City or any subsequent owner of any portion of land conveyed under subsection (a) is acting in violation of the conditions set forth in the applicable conservation easement or rights-of-way reserved under subsection (d) and has failed to restore the property so as to comply with such conditions within a reasonable time, all right, title, and interest in and to the portion of the land on which the violation occurred, including any improvements thereon, shall revert to the United States. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(g)Additional Term and ConditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
103.Land conveyance, designated BLM land to City of Clayton, Idaho 
(a)Conveyance RequiredThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall convey, without consideration, to the City of Clayton, Idaho (in this section referred to as the City), all right, title, and interest of the United States in and to parcels of Bureau of Land Management land, including roads thereon, identified as parcels A, B, C, and D on the map entitled City of Clayton Conveyances and dated September 13, 2006. 
(b)Authorized usesThe land to be conveyed under subsection (a) may be used only for public purposes. 
(c)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. 
(d)Road AccessIn making the conveyance under subsection (a) to the City, the Secretary shall include a deed restriction requiring that the roads referred to in such subsection shall remain open to the public to provide access to adjacent Federal land and private property. 
(e)Right-of-WayThe Secretary shall grant, without consideration, to the City a 25-foot right-of-way connecting parcels C and D referred to in subsection (a) and crossing the Salmon River for purposes related to parcel D. 
(f)Additional Term and ConditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
104.Land conveyance, designated BLM land to City of Mackay, Idaho 
(a)Conveyance RequiredThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall convey, without consideration, to the City of Mackay, Idaho (in this section referred to as the City), all right, title, and interest of the United States in and to a parcel of Bureau of Land Management land, including roads thereon, identified as parcel D on the map entitled Custer County and City of Mackay Conveyances and dated September 13, 2006. 
(b)Authorized usesThe land to be conveyed under subsection (a) may be used only for public purposes. 
(c)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. 
(d)Road AccessIn making the conveyance under subsection (a) to the City, the Secretary shall include a deed restriction requiring that the roads referred to in such subsection shall remain open to the public to provide access to adjacent Federal land and private property. 
(e)Additional Term and ConditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
105.Land conveyance, designated BLM land to City of Challis, Idaho 
(a)Conveyance RequiredThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall convey, without consideration, to the City of Challis, Idaho (in this section referred to as the City), all right, title, and interest of the United States in and to parcels of Bureau of Land Management land, including roads thereon, identified as parcels B and E on the map entitled Custer County and City of Challis Conveyances and dated September 13, 2006. 
(b)Authorized usesThe land to be conveyed under subsection (a) may be used only for public purposes. 
(c)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. 
(d)Road AccessIn making the conveyance under subsection (a) to the City, the Secretary shall include a deed restriction requiring that the roads referred to in such subsection shall remain open to the public to provide access to adjacent Federal land and private property. 
(e)Additional Term and ConditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
106.Land conveyance, designated BLM land to Custer County, Idaho 
(a)Conveyance RequiredThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall convey, without consideration, to the Custer County, Idaho (in this section referred to as the County), all right, title, and interest of the United States in and to parcels of Bureau of Land Management land, including roads thereon, identified as follows: 
(1)Parcels A, C, D, and F on the map entitled Custer County and City of Challis Conveyances and dated September 13, 2006. 
(2)Parcels A, B, C, E, and F on the map entitled Custer County and City of Mackay Conveyances and dated September 13, 2006. 
(b)Authorized usesThe land to be conveyed under subsection (a) may be used only for public purposes. 
(c)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. 
(d)Road AccessIn making the conveyance under subsection (a) to the County, the Secretary shall include a deed restriction requiring that the roads referred to in such subsection shall remain open to the public to provide access to adjacent Federal land and private property. 
(e)Term and ConditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
107.Land conveyance authority, support for motorized and bicycle recreation, public land in Idaho 
(a)Motorized Recreation ParkSubject to subsection (b), the Secretary of the Interior shall convey, without consideration, to the State of Idaho (in this section referred to as the State) all right, title, and interest of the United States in and to a parcel or parcels of Bureau of Land Management land, including roads thereon, consisting of approximately 1000 acres near Boise, Idaho, and identified for conveyance under this section on the map entitled STATE OF IDAHO—Boise Motorized Park Conveyance and dated November 1, 2006, for the purpose of permitting the State to establish a motorized recreation park on the land. As a condition of the conveyance of the land, the State shall agree to include a beginner track as part of the recreation park to be used to teach safe, responsible riding techniques and to establish areas for riders with different levels of skills. 
(b)Reservation of Portion for Mountain Bike UseAs a condition of the conveyance of the land under subsection (a), the State shall reserve 20 acres of the conveyed land for the use of mountain bikes. 
(c)SurveyThe exact acreage and legal description of the land to be conveyed under this section shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the State. 
(d)Road AccessIn making a conveyance under subsection (a) to the State, the Secretary shall include a deed restriction requiring that the roads referred to in such subsection shall remain open to the public to provide access to adjacent Federal land and private property. 
(e)Additional Term and ConditionsThe Secretary concerned may require such additional terms and conditions in connection with the conveyance under this section as the Secretary considers appropriate to protect the interests of the United States. 
108.Treatment of existing roads and trailsIn making the conveyances required by this title, the Secretary of Agriculture and the Secretary of the Interior shall include deed restrictions to ensure that any roads and trails located on the conveyed land remain open to public use notwithstanding any subsequent conveyance of the land by the recipient of the land. 
109.Stanley-Redfish Lake bike and snowmobile trail and related parking lot 
(a)Development of TrailThe Secretary of Agriculture shall design, construct, and maintain a hardened surface trail between the City of Stanley, Idaho, and Redfish Lake that is designated for use— 
(1)by pedestrians and non-motorized vehicles generally; and 
(2)as a snowmobile route when there is adequate snow cover. 
(b)Acquisition From Willing SellersAny land or interests in land to be acquired by the Secretary for construction of the paved trail required by subsection (a) shall be acquired only by donation or by purchase from willing sellers. 
(c)Assistance for Construction of Parking LotThe Secretary may make a grant to the City of Stanley, Idaho, to assist the City in constructing a parking lot on City property at the north end of the trail required by subsection (a) for use for snowmobile and general parking and for other purposes related to the trail. 
(d)Assistance for Construction of Community AmphitheaterThe Secretary may make a grant to the City of Stanley, Idaho to assist the City in constructing a community amphitheater. 
(e)Authorization of Appropriations 
(1)In generalThere is authorized to be appropriated to the Secretary— 
(A)$400,000 for the design, construction, and maintenance of the trail required by subsection (a) and for land acquisition associated with the construction of the trail; 
(B)$100,000 for the grant under subsection (c); and 
(C)$200,000 for the grant under subsection (d). 
(2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations contained in paragraph (1) shall remain available until expended. 
110.Support for outfitter and guide activities 
(a)Existing Operating Permits 
(1)ExtensionBefore the end of the one-year period beginning on the date of the enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior shall grant a 10-year extension for each guide or outfitter operating permit in effect as of the date of the enactment of this Act that authorizes activities on lands included in a wilderness area designated by title II or covered by section 301. The Secretary concerned may require the modification of the extended permit as necessary to comply with the requirements of this Act. 
(2)ExceptionThe Secretary of Agriculture or the Secretary of the Interior may refuse to grant the extension of a permit under paragraph (1) only if the Secretary concerned determines that the permittee has not operated in a satisfactory manner in compliance with the terms and conditions of the permit. 
(b)Future Outfitter and Guide ActivitiesFuture extensions of outfitter and guide activities and permits for outfitters on lands included in a wilderness area designated by title II or lands provided for in title III shall be administered in accordance with applicable Federal laws and resource management plans. No person shall conduct outfitter and guide activities on such Federal land except as authorized by the Secretary concerned. 
111.Grants to support sustainable economic development and recreation 
(a)Grant to Custer County, Idaho 
(1)Grant requiredThe Secretary of Agriculture shall make a grant of $3,000,000 to Custer County, Idaho, for the purpose of assisting the County in supporting sustainable economic development or for other purposes in the County. 
(2)Offset 
(A)Estimated Payments; Interest on Amount of UnderpaymentSection 111(j) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1721(j)) is amended by striking If the estimated payment exceeds the actual royalties due, interest is owed on the overpayment.. 
(B)OverpaymentsSection 111 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1721) is amended by striking subsections (h) and (i). 
(C)Effective DateThe amendments made by this paragraph shall take effect one year after the date of enactment of this Act. 
(b)Additional Grant to Custer County, IdahoIn addition to the grant required by subsection (a), the Secretary of Agriculture and the Secretary of Energy may make grants to Custer County, Idaho, for the purpose of assisting the County in supporting sustainable economic development or for other purposes in the County. 
(c)Grant to State of IdahoThe Secretary of Agriculture may make a grant to the State of Idaho Parks and Recreation Department for the purpose of assisting the State in acquiring and developing Bayhorse Campground for use as a State park. 
(d)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary of Agriculture— 
(1)$5,100,000 to make grants under subsection (b); and 
(2)$500,000 to make the grant under subsection (c). 
IICENTRAL IDAHO WILDERNESS AREAS 
201.Additions to National Wilderness Preservation System 
(a)AdditionsCongress has determined that the following lands in central Idaho shall be designated as wilderness and managed as components of the National Wilderness Preservation System: 
(1)Hemingway-boulders wildernessCertain Federal land in the Sawtooth and Challis National Forests, comprising approximately 110,438 acres, as generally depicted on the map entitled Hemingway-Boulders Proposed Wilderness and dated October 20, 2008, which shall be known as the Hemingway-Boulders Wilderness. 
(2)White clouds wildernessCertain Federal land in the Sawtooth and Challis National Forests, comprising approximately 76,657 acres, as generally depicted on the map entitled White Clouds Proposed Wilderness and dated October 20, 2008, which shall be known as the White Clouds Wilderness. 
(3)Jerry peak wildernessCertain Federal land in the Challis National Forest and Challis District of the Bureau of Land Management, comprising approximately 131,670 acres, as generally depicted on the map entitled Jerry Peak Wilderness and dated August 30, 2006, which shall be known as the Jerry Peak Wilderness. In the case of the Bureau of Land Management land designated as wilderness by this paragraph, the land is included in the National Landscape Conservation System. 
(b)Maps and Legal Description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture, in the case of the wilderness areas designated by paragraphs (1) and (2) of subsection (a) and the National Forest System land designated as wilderness by paragraph (3) of such subsection, and the Secretary of the Interior, in the case of the Bureau of Land Management land designated as wilderness by paragraph (3) of such subsection, in this title referred to as the Secretary concerned, shall file a map and legal description of the wilderness areas designated by such subsection with the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 
(2)EffectEach map and legal description shall have the same force and effect as if included in this title, except that the Secretary concerned may correct clerical and typographical errors in the map or legal description. 
(3)AvailabilityEach map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management or the Forest Service. 
(c)WithdrawalSubject to valid existing rights, the wilderness areas designated in subsection (a) are withdrawn from all forms of entry, appropriation, and disposal under the public land laws, location, entry, and patent under the mining laws, and operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
202.General administration of wilderness areas 
(a)Application of Wilderness ActSubject to valid existing rights, the wilderness areas designated by section 201 shall be managed by the Secretary concerned in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this title. With respect to the wilderness areas, any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date of the enactment of this Act, and any reference in the Wilderness Act to the Secretary of Agriculture shall be deemed to be a reference to the Secretary concerned. 
(b)Consistent Interpretation to the PublicAlthough the wilderness areas designated by section 201 consist of National Forest System land under the jurisdiction of the Secretary of Agriculture and public land under the jurisdiction of the Secretary of the Interior, the Secretary of Agriculture and the Secretary of the Interior shall collaborate to assure that the wilderness areas are interpreted to the public as an overall complex tied together by common location in the Boulder-White Cloud Mountains and common identity with the natural and cultural history of the State of Idaho and its Native American and pioneer heritage. 
(c)Comprehensive Wilderness Management PlanNot later than three years after the date of the enactment of this Act, the Secretary of Agriculture and Secretary of the Interior shall collaborate to develop a comprehensive wilderness management plan for the wilderness areas designated by section 201. The completed management plan shall be submitted to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 
(d)Fire, Insects, and DiseasesWithin the wilderness area designated by section 201, the Secretary concerned may take such measures as the Secretary concerned determines to be necessary for the control of fire, insects, and diseases in accordance with— 
(1)section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)); and 
(2)House Report No. 98–40 of the 98th Congress. 
(e)Wilderness Trails and Trailheads 
(1)Construction of new trailheadThe Secretary concerned shall construct a new trailhead for nonmotorized users and improve access to the Big Boulder Trailhead to separate motorized users from nonmotorized users. 
(2)Inclusion of accessible trailThe Secretary concerned shall upgrade the first mile of the Murdock Creek Trail in the Hemingway-Boulders wilderness area designated by section 201 to a primitive, non-paved, and wheelchair accessible standard. 
(f)Treatment of Existing Claims and Private LandsNothing in this title is intended to affect the rights or interests in real property, patented mining claims, or valid claims or prevent reasonable access to private property or for the development and use of valid mineral rights. The Secretary concerned may enter into negotiations with the holder of a patented claim or valid claim located in a wilderness area designated by section 201 for the voluntary relinquishment of the claim. 
(g)GrazingGrazing of livestock in a wilderness area designated by section 201, where established before the date of the enactment of this Act, shall be administered in accordance with the provisions of section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)), section 108 of Public Law 96–560, and section 101(f) of Public Law 101–628, and in accordance with the guidelines set forth in Appendix A of House Report 96–617 of the 96th Congress and House Report 101–405 of the 101st Congress. 
(h)Outfitting and guide activitiesConsistent with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(4)), commercial services (including authorized outfitting and guide activities) are authorized in wilderness areas designated by section 201 to the extent necessary for activities that fulfill the recreational or other wilderness purposes of the areas. 
203.Acquisition of mineral interests and lands from willing sellers 
(a)AcquisitionWithin the boundaries of the wilderness areas designated by section 201, the Secretary concerned may acquire, through purchase from willing sellers or donation from willing owners, all right, title, and interest in all mineral interests, claims, and parcels of land that have been patented on or before January 1, 2002 under the Act of May 10, 1872 (30 U.S.C. 22 et seq.; commonly known as the Mining Act of 1872). 
(b)ConsiderationIn exercising the authority provided by subsection (a) to acquire lands and interests, the Secretary concerned may offer the owners of record of each patent, who voluntarily wish to sell up to $20,000 as compensation for the acquisition of these interests. 
(c)Incorporation in Wilderness AreaAny land or interest in land located inside the boundaries of a wilderness area designated by section 201 that is acquired by the United States after the date of the enactment of this Act shall be added to and administered as part of that wilderness area. 
204.Adjacent management 
(a)No Protective Perimeters or Buffer ZonesCongress does not intend for the designation of the wilderness areas by section 201 to lead to the creation of protective perimeters or buffer zones around any such wilderness area. 
(b)Nonwilderness ActivitiesThe fact that nonwilderness activities or uses outside of a wilderness area designated by section 201 can be seen or heard from inside of the wilderness area shall not preclude the conduct of those activities or uses outside the boundaries of the wilderness area. 
205.Water rights 
(a)FindingsCongress finds the following: 
(1)The lands designated as wilderness areas by section 201 are located at the headwaters of the streams and rivers on those lands, with few, if any, actual or proposed water resource facilities located upstream from such lands and few, if any, opportunities for diversion, storage, or other uses of water occurring outside such lands that would adversely affect the wilderness values of such lands. 
(2)The lands designated as wilderness areas by section 201 are not suitable for use for development of new water resource facilities or for the expansion of existing facilities. 
(3)Therefore, it is possible to provide for proper management and protection of the wilderness value of the lands designated as wilderness areas by section 201 in ways different from the ways utilized in other laws designating wilderness areas. 
(b)PurposeThe purpose of this section is to protect the wilderness values of the lands designated as wilderness areas by section 201 by means other than a federally reserved water right. 
(c)Statutory ConstructionNothing in this title— 
(1)shall constitute, or be construed to constitute, either an express or implied reservation by the United States of any water or water rights with respect to the wilderness areas designated by section 201; 
(2)shall affect any water rights in the State of Idaho existing on the date of the enactment of this Act, including any water rights held by the United States; 
(3)shall be construed as establishing a precedent with regard to any future wilderness designations; 
(4)shall be construed as limiting, altering, modifying, or amending any of the interstate compacts or equitable apportionment decrees that apportion water among and between the State of Idaho and other States; and 
(5)shall be construed as limiting, altering, modifying, or amending provisions of Public Law 92–400, which established the Sawtooth National Recreation Area (16 U.S.C. 460aa et seq.). 
(d)Idaho Water LawThe Secretary concerned shall follow the procedural and substantive requirements of the law of the State of Idaho when seeking to establish any water rights, not in existence on the date of the enactment of this Act, with respect to the wilderness areas designated by section 201. 
(e)New Projects 
(1)ProhibitionExcept as otherwise provided in this Act, on and after the date of the enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility inside any of the wilderness areas designated by section 201. 
(2)DefinitionIn this subsection, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, and transmission and other ancillary facilities, and other water diversion, storage, and carriage structures. 
206.Wildlife management 
(a)State JurisdictionIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the jurisdiction of the State of Idaho with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the wilderness areas designated by section 201. 
(b)Management ActivitiesIn furtherance of the purposes and principles of the Wilderness Act, management activities to maintain or restore fish and wildlife populations and the habitats to support such populations may be carried out within wilderness areas designated by section 201 where consistent with relevant wilderness management plans, in accordance with appropriate policies such as those set forth in Appendix B of House Report 101–405 of the 101st Congress, including the occasional and temporary use of motorized vehicles, if such use, as determined by the Secretary concerned would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values and accomplish those purposes using the minimum tool necessary to reasonably accomplish the task. 
(c)Use of AircraftConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)) and in accordance with appropriate policies such as those set forth in Appendix B of House Report 101–405 of the 101st Congress, the State of Idaho may continue to use aircraft, including helicopters, to survey, capture, transplant, monitor, and manage elk, deer, bighorn sheep, mountain goats, wolves, grizzly bears, and other wildlife and fish. 
(d)Hunting, Fishing, and TrappingNothing in this title shall affect hunting, fishing, and trapping, under applicable State and Federal laws and regulations, in the wilderness areas designated by section 201. The Secretary concerned may designate, by regulation in consultation with the appropriate State agency (except in emergencies), areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the wilderness areas. 
207.Native American cultural and religious usesNothing in this title shall be construed to diminish the rights of any Indian tribe. Nothing in this title shall be construed to diminish tribal rights regarding access to Federal lands for tribal activities, including spiritual, cultural, and traditional food-gathering activities. 
208.Military overflightsNothing in this title restricts or precludes— 
(1)low-level overflights of military aircraft over the wilderness areas designated by section 201, including military overflights that can be seen or heard within the wilderness areas; 
(2)flight testing and evaluation; or 
(3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness areas. 
209.Wilderness review 
(a)National ForestsSection 5 of Public Law 92–400 (16 U.S.C. 460aa–4), which required a review of the undeveloped and unimproved portion or portions of the Sawtooth National Recreation Area established by that Act as to suitability or nonsuitability for preservation as part of the National Wilderness Preservation System, is repealed. 
(b)Public Lands 
(1)FindingCongress finds that, for the purpose of section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), the public land administered by the Bureau of Land Management in the following areas have been adequately studied for wilderness designation: 
(A)The Jerry Peak Wilderness Study Area. 
(B)The Jerry Peak West Wilderness Study Area. 
(C)The Corral-Horse Basin Wilderness Study Area. 
(D)The Boulder Creek Wilderness Study Area. 
(2)ReleaseAny public land described in paragraph (1) that is not designated as wilderness by this title— 
(A)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and 
(B)shall be managed in accordance with land management plans adopted under section 202 of that Act (43 U.S.C. 1712). 
IIIGENERAL PROVISIONS 
301.Management of non-wilderness lands in Challis and Sawtooth National Forests, Sawtooth National Recreation Area, and Challis Bureau Of Land Management District 
(a)Covered lands and special management requirementsLands in the Challis National Forest, the Sawtooth National Forest, the Sawtooth National Recreation Area, and the Challis District of the Bureau of Land Management that lie within the perimeter of the boundary shown on the map entitled Boulder White Clouds Travel Plan and dated October 20, 2008, and which are not designated as wilderness by section 201 or previous laws, shall be administered in accordance with this section and the laws and regulations generally applicable to the National Forest System and the Bureau of Land Management, respectively. 
(b)Effect on GrazingNothing in this section shall be construed to prohibit, or change the administration of, the grazing of livestock within the area described in subsection (a). 
(c)Travel plan for BLM lands 
(1)Plan requiredNot later than three years after the date of the enactment of this Act, the Secretary of the Interior shall develop and implement a travel plan for the lands within the Challis District of the Bureau of Land Management included within the area described in subsection (a). 
(2)ElementsThe travel plan shall be developed in accordance with the laws and regulations generally applicable to the existing management plan for the Challis District of the Bureau of Land Management. Motorized and bicycle travel authorized in the travel plan shall be managed in accordance with the plan and laws and regulations generally applicable to the public lands, and not as otherwise provided for in this section. The Secretary of the Interior shall include a map as part of the travel plan. 
(d)Motorized travelMotorized travel shall be permitted on National Forest System lands included within the area described in subsection (a) only on those established trails, routes, and snowmobile areas in existence as of September 1, 2003, on which such travel was permitted as of such date, except that other trails and routes may be used where necessary for administrative purposes or to respond to an emergency. No later than one year after the date of enactment of this Act, the Secretary of Agriculture shall identify such routes and trails and shall prepare and make available to the public a map showing such routes and trails. Nothing in this subsection shall be construed as precluding the Secretary from closing any trail or route from use for purposes of resource protection or public safety. 
(e)Road closures; winter exceptionsThe following roads or trails shall be closed to motorized and mechanized trail use, except when there is adequate snowcover to permit snowmobile use: 
(1)Forest Service Trail 109 between the Phyllis Lake turnoff to 4th of July Lake and the south side of Washington Lake. 
(2)Forest Service Trail 671 up Warm Springs Creek from Trail 104 to the wilderness boundary. 
(f)Prohibition on new roads and trails; exceptionsNo new roads or trails shall be established on National Forest System lands included in the area described in subsection (a), except those which the Secretary of Agriculture shall establish as follows: 
(1)Roads and trails established by the Secretary of Agriculture to replace roads or trails of the same character and scope which have become nonserviceable through reasons other than nonuse. 
(2)Nonpermanent roads established by the Secretary of Agriculture as needed for hazardous fuels reduction or other control of fire, insect or disease control projects, or other management purposes. 
(3)A trail between the Phyllis Lake Road (USFS Road #053) and Phyllis Lake, which shall be primitive and non-paved, but wheelchair accessible, and open only to nonmotorized travel. 
(4)The primitive and nonpaved, but wheelchair accessible, trail along Murdock Creek in the Hemingway-Boulders wilderness area required by section 202(e)(2). 
(5)The Big Wood Backcountry Trail System required by section 302. 
(g)Trail maintenance 
(1)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Agriculture and the Secretary of the Interior $650,000 for trail construction and maintenance and for other improvements related to outfitting, guiding, hiking, and horseback use within the lands designated as wilderness in title II and Federal lands within the area described in subsection (a). Amounts appropriated pursuant to this authorization of appropriations shall remain available until expended. 
(2)Set-asideOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $150,000 shall be available for the construction of the trails provided for in paragraphs (3) and (4) of subsection (f). 
(h)Special rules for Spar Canyon, Herd Lake, and Road Creek routesNotwithstanding the status of any other road or trail under this section, motorized and bicycle travel shall continue to be allowed on the Spar Canyon, Herd Lake, and Road Creek routes in the described in subsection (a). 
302.Big Wood Backcountry Trail system study and authorization 
(a)StudyNot later than three years after funds are first made available for this purpose, the Secretary of Agriculture, in consultation with interested parties, shall complete a study of the suitability and feasibility of establishing the Big Wood Backcountry Trail system for mechanized and other nonmotorized recreation on a lower portion of the Rip and Tear Trail inside the Sawtooth National Recreation Area, as shown on a map entitled Galena Trails Planning Area. 
(b)EstablishmentIf the results of the study required by subsection (a) indicate that establishment of such trails would be suitable and feasible, the Secretary of Agriculture shall establish the trail system in a manner consistent with the purposes of section 301. 
303.Support and use of Idaho Off Road Motor Vehicle Program 
(a)Grant to ProgramThere is authorized to be appropriated to the Secretary of Agriculture not more than $1,000,000, which shall be used by the Secretary to make a grant to the State of Idaho in the full amount so appropriated for deposit with the Off Road Motor Vehicle Program of the Idaho Department of State Parks and Recreation, which is used to support the improvement, repair, maintenance, furnishing, and equipping of off-road motor vehicle facilities and sites, to groom snowmobile trails, and for enforcement activities and the rehabilitation of land damaged by off-road vehicle users. As a condition of the grant, the State must maintain the grant funds as a separate account of the Off Road Motor Vehicle Program and may not use the funds except as provided by this section. 
(b)Use of Grant FundsIf the Secretary of Agriculture determines that additional funds are required to carry out the activities described in subsection (a) in the perimeter of the area described in section 301(a), the Secretary may apply for funds from the Off Road Motor Vehicle Program. Funds received under this subsection shall be used only in the Challis National Forest, the Sawtooth National Forest, the Sawtooth National Recreation Area, or the Challis District of the Bureau of Land Management or in connection with the Boise motorized recreation park authorized by section 107. 
(c)Consultation and RecommendationsBefore funds are provided under subsection (b), the Off Road Motor Vehicle Program shall consider any recommendations regarding the use of the funds made by the advisory committee established as part of the program as well as public comments. 
(d)Relation to Other LawsAny action undertaken using funds obtained under subsection (b) shall conform to the applicable travel plan of the Challis National Forest, the Sawtooth National Forest, the Sawtooth National Recreation Area, or the Challis District of the Bureau of Land Management. 
304.Management of Railroad Ridge area, Sawtooth National Forest 
(a)FindingsCongress finds the following: 
(1)The Railroad Ridge area of the Sawtooth National Forest is host to several extremely rare and sensitive plant species. 
(2)The area supports some of the most unique and well-developed alpine plant communities in Idaho, and is more botanically diverse than most alpine communities in North America. 
(3)The area is currently closed to off road cross-country motorized travel. 
(b)Enhanced Awareness and ConservationThere is authorized to be appropriated to the Secretary of Agriculture $50,000 for the development of educational materials and signage to raise the awareness of users of the Railroad Ridge area of the uniqueness of the area and to promote the conservation of the area. 
305.Livestock grazing 
(a)Continuation of grazingWith respect to the lands designated as wilderness in section 201 or included in the area described in section 301(a), the grazing of livestock in areas in which grazing is established as of the date of enactment of this Act shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary of Agriculture or the Secretary of the Interior, as the case may be, considers necessary. Grazing of livestock in wilderness shall be consistent with section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)) and the guidelines described in Appendix A of House Report 101–405. 
(b)InventoryNot later than one year after the date of enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior shall conduct an inventory of existing facilities and improvements associated with grazing activities on the lands designated as wilderness in section 201 or included in the area described in section 301(a). 
(c)FencingThe Secretary of Agriculture or the Secretary of the Interior may construct and maintain fencing around wilderness areas designated by section 201 and under the jurisdiction of that Secretary as the Secretary determines to be appropriate to enhance wilderness values. 
(d)Donation of grazing permits or leases 
(1)Acceptance by secretaryThe Secretary of Agriculture or the Secretary of the Interior shall accept the donation of any valid existing permits or leases authorizing grazing on public land, all or a portion of which is within a wilderness area designated by section 201 or in the area described in section 301(a). 
(2)TerminationWith respect to each permit or lease donated under paragraph (1), the Secretary receiving the donation shall— 
(A)terminate the grazing permit or lease; and 
(B)except as provided in paragraph (3), ensure a permanent end to grazing on the land covered by the permit or lease. 
(3)Common allotments 
(A)In generalIf the land covered by a permit or lease donated under paragraph (1) is also covered by another valid existing permit or lease that is not donated under paragraph (1), the Secretary receiving the donation shall reduce the authorized grazing level on the land covered by the permit or lease to reflect the donation of the permit or lease under paragraph (1). 
(B)Authorized levelTo ensure that there is a permanent reduction in the level of grazing on the land covered by a permit or lease donated under paragraph (1), the Secretary of Agriculture and the Secretary of the Interior shall not allow grazing use to exceed the authorized level established under subparagraph (A). 
(4)Partial donation 
(A)In generalIf a person holding a valid grazing permit or lease donates less than the full amount of grazing use authorized under the permit or lease, the Secretary receiving the donation shall— 
(i)reduce the authorized grazing level to reflect the donation; and 
(ii)modify the permit or lease to reflect the revised level of use. 
(B)Authorized levelTo ensure that there is a permanent reduction in the authorized level of grazing on the land covered by a permit or lease donated under subparagraph (A), the Secretary of Agriculture and the Secretary of the Interior shall not allow grazing use to exceed the authorized level established under that subparagraph. 
306.Land acquisition authority 
(a)Land acquisitionThe Secretary of Agriculture and the Secretary of the Interior may acquire, by donation or purchase from willing sellers, lands and interests in lands— 
(1)located inside the boundaries of the area described in section 301(a); or 
(2)located adjacent to the area to provide easements for additional public access to the area. 
(b)Limitation on use of condemnationNo lands or interests in lands may be acquired by condemnation for inclusion in the area or to provide access to the area, except as provided for by Public Law 92–400 (16 U.S.C. 460aa et seq.) and regulations, in effect as of the date of the enactment of this Act, for the use of private land in the Sawtooth National Recreation Area (sections 36 292.14–292.16 of title 36, Code of Federal Regulations). 
(c)Authorization of appropriationsThere is authorized to be appropriated not more than $5,000,000 to carry out this section. Amounts appropriated pursuant to this authorization of appropriations shall remain available until expended. 
 
